EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims 1, 3 and 10 have been amended as follows with [[the terms in double bracket]] replaced by the underlined bold terms: 
1. A vibration motor comprising: 
a vibrator, which includes projecting portions and is vibrated by application of a driving voltage, wherein the projecting portions are arranged in vicinities of nodes of [[the vibration]] a vibration, respectively; 
a friction member, which has a sliding surface formed of a curved surface with which the projecting portions come into contact; and 
a pressurizing unit configured to pressurize the vibrator against the friction member with a pressurizing force, 
[[wherein, in a case where]] wherein when the vibrator is vibrated, a driving force is generated in a tangential direction of the sliding surface by the vibration to drive the friction member relative to the vibrator, and each of the projecting portions generates an elliptic motion by the vibration, and
wherein the elliptic motion is generated with an inclination at a predetermined angle with respect to the curved surface of the sliding surface.

3. The vibration motor according to claim 1, 
when the vibrator is vibrated, the friction member is rotated about a rotation axis relative to the vibrator, 
wherein the curved surface has an axis that approximately matches the rotation axis as a curvature center, 
wherein a contact point at which each of the projecting portions comes into contact with the sliding surface is arranged at a position offset from a corresponding one of the nodes of the vibration in the tangential direction of the sliding surface as seen in a direction of the rotation axis, and 
wherein the elliptic motion is generated with the inclination by setting an angle formed between a first straight line that connects the contact point and one of the nodes, which is closest to [[the contact portion]] a contact portion, and an extension line of a second straight line that connects the rotation axis and the contact point to 10 degrees or smaller.

10. A lens driving device comprising: 
a vibration motor including: 
a vibrator, which includes projecting portions and is vibrated by application of a driving voltage, wherein the projecting portions are arranged in vicinities of nodes of [[the vibration]] a vibration, respectively, 
a friction member, which has a sliding surface formed of a curved surface with which the projecting portions come into contact, and 
a pressurizing unit configured to pressurize the vibrator against the friction member with a pressurizing force, 
[[wherein, in a case where]] wherein when the vibrator is vibrated, a driving force is generated in a tangential direction of the sliding surface by the vibration to drive the friction member relative to the vibrator, and each of the projecting portions generates an elliptic motion by the vibration, and 
[[wherein,]] wherein the elliptic motion is generated with an inclination at a predetermined angle with respect to the curved surface of the sliding surface; 
an optical lens; 
a lens holding member, which is configured to hold the optical lens and has an engaged portion; 
a guiding mechanism configured to linearly guide the lens holding member in a direction of an optical axis of the optical lens; and 
a cam mechanism, which has a cam groove to be engaged with the engaged portion,
wherein the optical lens is driven along the guiding mechanism by driving the cam mechanism to rotate in any one of a direct manner and an indirect manner by using the vibration motor.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 May 2019 and 11 January 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration motor comprising, inter alia, wherein, when the vibrator is vibrated, a driving force is generated in a tangential direction of the sliding surface by the vibration to drive the friction member relative to the vibrator, and each of the projecting portions generates an elliptic motion by the vibration, and wherein the elliptic motion is generated with an inclination at a predetermined angle with respect to the curved surface of the sliding surface.
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a lens driving device comprising: a vibration motor including, inter alia, wherein when the vibrator is vibrated, a driving force is generated in a tangential direction of the sliding surface by the vibration to drive the friction member relative to the vibrator, and each of the projecting portions generates an elliptic motion by the vibration, and wherein the elliptic motion is generated with an inclination at a predetermined angle with respect to the curved surface of the sliding surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nomura (U.S. PG Publication No. 20040051981) discloses a retracting mechanism of a retractable lens (retractable lens barrel) which has a structure making it possible to reduce the length of the retractable lens in its fully retracted state to a minimum while securing the space for adjustment of the position-adjustable lens group in an operating state of the retractable lens.
Kim et al. (U.S. PG Publication No. 20120206820) discloses a zoom lens barrel assembly that implements a high-magnification zooming function while having a small thickness or short length when the zoom lens barrel assembly is accommodated within an optical device such as a camer
Ifuku et al. (U.S. PG Publication No. 20160118914) discloses a vibration wave drive device, a stator for a vibration wave motor, a vibration wave motor, a driving control system, an optical apparatus, and a manufacturing method of a vibration wave driving device. In particular, the present invention relates to a power feeding member for supplying electric power to an electrode of, for example, an annular vibration wave motor in which an electric-mechanical energy converting element is used to excite vibrations in a vibrating member and the resulting vibrational energy is used to generate a drive force.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








9 April 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837